DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 10/28/2021. This action is made FINAL.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
In response to the terminal disclaimer filed by the applicant on 10/28/2021; claims 1-3 are hereby allowed.
The applicant adds claims 4-19 are hereby restricted; and claims 1-3 are elected by original presentation since the elements of claim 4 as combined were not previously presented. Specifically, the following underlined features: A controller for generating control inputs to control a target having at least four degrees of freedom, the controller comprising: a base; a first control member coupled to the base and configured to: (a) move with three degrees of freedom relative to the base and (b) provide in response thereto a first set of three independent control inputs; a forearm brace coupled to the base and configured to be length adjustable relative to the first control member; and a second control member disposed on the first control member and configured to: (a) move with at least one degree of freedom independently of the movement of the first control member and (b) provide in response thereto a second set of at least one control input. In order to elaborate the differences between claim 1 and claim 4; figure 3A of the specification seems to be equivalent to claim 1 and figure 17 seems to be equivalent to claim 4. 
The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) filed for the application. Subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03.
Therefore, in order to allow claims 1-3, the applicant should cancel restricted claims 4-19, or amend claims 4-19 in order to have structure similar to allowable claims 1-3 and avoid restriction.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to second control member mounted on the first control member for displacement relative to the first control member in two or more degrees of freedom, the second control member being located on the first control member in a position that allows for its displacement in at least one of the second control member's two or more degrees of freedom by a thumb or index finger on the user's hand while gripping the first control member, classified in G06F 3/0346.
II. Claims 4-19, drawn to a forearm brace coupled to the base and configured to be length adjustable relative to the first control member; and a second control member ., classified in G06F 3/0338.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The two inventions are classified in different subclasses as described above; figure 3A of the specification seems to be equivalent to claim 1 and figure 17 seems to be equivalent to claim 4.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Allowable Subject Matter
This case will be in condition for allowance if applicant cancels claims 4-19, then claims 1-3 will be allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/11/2022